Case 2:20-mc-00027 Document 1-22 Filed 03/16/20 Page 1 of 2 Page ID #:195




          EXHIBIT 19
Track your package or shipment with FedEx Tracking      https://www.fedex.com/apps/fedextrack/?action=track&tracknumbers=7...
                  Case 2:20-mc-00027 Document 1-22 Filed 03/16/20 Page 2 of 2 Page ID #:196




                                Shipment Facts




                                Travel History




1 of 1                                                                                                    3/12/2020, 4:09 PM
